Per Curiam.

The new lease to Bronx Tyros Social & Athletic Club, Inc., by landlord appellant with the consent of tenant respondent for the balance of the unexpired term of the lease did not destroy the relationship of landlord and tenant between landlord appellant and tenant respondent, since the intent of the parties as manifested in the letter of December 21, 1955 was to maintain that relationship for the unexpired term of the lease, notwithstanding the execution of the new lease to Bronx Tyros Social & Athletic Club, Inc. (See Brill v. Friedhoff, 184 App. Div. 673, affd. 229 N. Y. 547.)
The final order in favor of tenant respondent should be reversed, with $30 costs, and final order directed in favor of petitioner, landlord appellant awarding landlord possession of the premises, together with judgment in landlord’s favor in the sum of $810, with interest and costs. Dismissal of counterclaim without prejudice, affirmed.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.